Citation Nr: 0119474	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  98-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to August 2, 1991 
for the grant of service connection for hypoparathyroidism, 
status post subtotal thyroidectomy, with chronic painful 
muscle cramps and fasciculations. 

2.  Entitlement to an increased rating for hypothyroidism, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for tracheal 
distortion, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

In April 1988, the Board denied service connection for 
hypoparathyroidism.  Reconsideration of that decision was 
denied in January 1991.  In a separate decision being 
released simultaneously with the instant claim, the Board 
held that the April 1988 decision was not clearly and 
unmistakably erroneous.

In an August 1992 decision, the RO denied the claim of an 
increased rating for hypothyroidism.  In a January 1993 
decision, the RO denied the claim for an increased rating for 
tracheal distortion.  The veteran appealed these decisions, 
and the matters were addressed in a July 1996 remand issued 
by the Board.  In several statements, one dated in September 
1998 and another dated in November 1998, the veteran stated 
his wish to withdraw these claims.  Later, in a January 1999 
statement, the veteran continued to express his disagreement 
with the 30 percent rating for hypothyroidism, therefore the 
matter remains before the Board.  However, as the veteran did 
not attempt to reopen the tracheal distortion claim, the 
matter will be dismissed. 

In a September 1998 decision, the RO granted a separate 
rating of 100 percent for hypoparathyroidism, status post 
subtotal thyroidectomy, with chronic painful muscle cramps 
and fasciculations, and assigned an effective date of March 
24, 1992.  In a September 1999 decision, the RO assigned an 
effective date of August 2, 1991 for the grant of the 100 
percent rating.  

In May 1999, the veteran testified before a hearing officer 
at the RO.  In January 2001, the veteran appeared and 
testified before the undersigned at the RO.  


FINDINGS OF FACT

1.  On September 15, 1983, VA received the veteran's initial 
claim of entitlement to service connection for 
hypoparathyroidism. 

2.  The Board denied the claim in April 1988, and denied a 
motion for reconsideration in January 1991.  In a separate 
decision being released simultaneously with the instant 
claim, the Board held that the April 1988 decision was not 
clearly and unmistakably erroneous

3.  On July 27, 1992, the veteran filed an application to 
reopen the claim of entitlement to service connection for 
hypoparathyroidism.

4.  By rating action of December 1994, service connection was 
established for hypoparathyroidism, and rated as 30 percent 
disabling with service-connected hypothyroidism.  

5.  By rating action of September 1998, a separate 100 
percent rating was assigned for hypoparathyroidism, effective 
March 24, 1992.

6.  By rating action of September 1999, an effective date of 
August 2, 1991 was assigned for the 100 percent rating for 
hypoparathyroidism.  

7.  On September 22, 1998 and November 10, 1998, prior to the 
promulgation of a decision in the appeal, VA received 
notification from the veteran, that a withdrawal of the 
appeal of the issue of an increased rating for tracheal 
distortion is requested.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 2, 
1991, for the grant of a separate 100 percent rating for 
hypoparathyroidism, status post subtotal thyroidectomy, with 
chronic painful muscle cramps and fasciculations, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of an increased rating for tracheal distortion by 
the veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for the Grant of Service Connection 
for Hypoparathyroidism

Factual Background

On September 15, 1983, VA received the veteran's initial 
claim of entitlement to service connection for 
hypoparathyroidism.  The claim was considered as part of an 
claim for an increased rating for hypothyroidism, and was 
denied in February 1984.  In March 1984, the veteran 
submitted a statement regarding the separate diagnoses for 
each condition.  By letter of June 1984, VA informed the 
veteran of the basis for denying the claim, and of his right 
to appeal the February 1984 determination.  When the veteran 
filed a substantive appeal in August 1984 regarding several 
increased rating issues, he also included arguments in 
support of his claim of service connection for 
hypoparathyroidism.  In October 1984, the claim was addressed 
during a personal hearing conducted at the RO.  In the 
Introduction portion of a March 1985 decision regarding the 
increased rating claims, the Board referred the matter of 
service connection for hypoparathyroidism to the RO for the 
appropriate action.  The RO denied the claim in June 1985, 
and the veteran appealed the matter to the Board.  The Board 
denied the claim in April 1988.  

With regard to the April 1988 decision, the veteran filed a 
motion for reconsideration in May 1988.  The motion was 
denied in January 1991.  In a separate decision being 
released simultaneously with the instant claim, the Board 
held that the April 1988 decision was not clearly and 
unmistakably erroneous.

On July 27, 1992, the veteran filed an application to reopen 
the claim of entitlement to service connection for 
hypoparathyroidism.  The RO declined to reopen the claim in 
August 1992, and the veteran appealed.  

In August 1994, VA received the first competent evidence 
diagnosing hypoparathyroidism, and offering an opinion 
linking that disorder to inservice surgery.

By rating action of December 1994, service connection was 
established for hypoparathyroidism.  The hypoparathyroidism 
and hypothyroidism were rated together as 30 percent 
disabling, effective from December 4, 1981. 

The matter of entitlement to an increased rating for 
hypoparathyroidism and hypothyroidism was appealed, and in 
July 1996 the Board directed the RO to assign separate 
ratings for each as they are separate and distinct 
disabilities.  By rating action of September 1998, the RO 
assigned a separate rating of 100 percent for 
hypoparathyroidism, effective March 24, 1992.  The RO 
acknowledged the receipt of the application to reopen the 
claim in July 1992, but explained that the March 1992 
effective date was based on findings noted in an outpatient 
treatment record.  

In May 1999, the veteran provided testimony concerning his 
background in bio-medical research as a physiologist since 
1958, as well as his work as a nurse practitioner.  He 
indicated that all of his medical care has been through VA, 
except for his eye care.  The veteran noted that there is no 
specific treatment for hypoparathyroidism, but he was placed 
on increased calcium intake in the early 1990s.  

In September 1999, the RO determined that an effective date 
of August 2, 1991 was warranted for the assignment of the 100 
percent rating for hypoparathyroidism.  The RO based this on 
an August 2, 1991 VA treatment report which reflects symptoms 
required for the assignment of a 100 percent rating under the 
applicable criteria. 

In January 2001, the veteran testified that an earlier 
effective date should be assigned due to a misinterpretation 
of hospitalization reports.  The veteran testified that a 
January 1983 laboratory report was the first hard evidence of 
hypoparathyroidism, and that prior to 1983 he started 
experiencing the symptoms associated with the condition.  He 
pointed out that he initially filed a claim for this 
hypoparathyroidism in 1983.  

Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  When the 
appellant testified before the Board in January 2001, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Service medical 
records were obtained and associated with the claims folder, 
and the National Personnel Records Center has indicated that 
all available records have been forwarded.  There are no 
indications that Social Security Administration and 
vocational rehabilitation records need to be obtained in this 
case.  Hearings were conducted before the RO and before the 
Board, and the transcripts of those hearings are associated 
with the claims folder.

The law provides that where a finally adjudicated claim is 
reopened with new and material evidence, the effective date 
for benefits will be the date of VA receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(q), (r).  Therefore, service connection for 
hypoparathyroidism may not be effective prior to the date the 
veteran's application to reopen his claim with new and 
material evidence was received by the RO.  That date is July 
27, 1992.  Hence, as a matter of law, an effective date prior 
to August 2, 1991, must be denied.   Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (Where a claim is absent of any legal merit, 
or there is a lack of entitlement under the law, the claim 
must be terminated.)

The Board acknowledges that for the reasons provided in the 
September 1998 and September 1999 rating actions, the RO 
assigned effective dates earlier than July 27, 1992.  Even 
though the RO took these actions, the Board finds that an 
effective date prior to August 2, 1991 is not warranted since 
the application to reopen the claim was not filed as of or 
prior to that date.  Again, as noted, the claim to reopen was 
not filed prior to July 27, 1992.  The preponderance of the 
evidence is against the claim for earlier effective date.

Increased Rating for Tracheal Distortion

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The appellant 
has withdrawn this appeal and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

Entitlement to an effective date prior to August 2, 1991 for 
the grant of service connection for hypoparathyroidism, 
status post subtotal thyroidectomy, with chronic painful 
muscle cramps and fasciculations, is not warranted, and the 
appeal is denied. 

The appeal of the issue of an increased rating for tracheal 
distortion is dismissed.


REMAND

Increased Rating for Hypothyroidism

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  As these procedures 
could not have been followed by the RO at the time of the 
above referenced rating decision, and as these procedures are 
more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

As noted in the Introduction, the Board remanded this case in 
July 1996 for further development.  In the remand, the Board 
pointed out that the last VA examination was conducted in 
August 1994, and that the VA examiner did not comment as to 
whether the thyroid hormone levels were normal, high or low.  

In view of the questions raised by the remand, in an October 
1996 memorandum, a VA staff physician noted a review of the 
records and offered an opinion regarding the findings of 
record.  The last findings recorded in June 1996 were noted 
and discussed.  The examiner ultimately concluded that the 
veteran is thyrotoxic.  

Although the examiner did offer the explanations requested in 
the remand, those observations and conclusions were based on 
clinical findings of record dating up to June 1996, and the 
veteran's last opportunity to appear for an examination was 
in 1994.  The Board points out that under appropriate 
circumstances, the duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As the Board cannot 
exercise its own independent judgment on medical matters, 
further examinations are required, to include opinions based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Therefore, based on the above discussion, 
the Board finds that the veteran should be afforded the 
appropriate VA examinations to determine the nature and 
severity of the disability at issue. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
hypothyroidism since 1998.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his hypothyroidism.  It is 
imperative that the examiner reviews the 
evidence in his claims folders, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  The 
examination report should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
claims on appeal, including consideration 
of the Veterans Claims Assistance Act of 
2000.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

